PER CURIAM.
Petitioner, claimant below, seeks review by petition for certiorari of a renotice order of a final hearing which scheduled another medical mediation hearing to be held on April 27,1979 which is a date not within six months from the date the claim was filed.
Upon review of the record, we have concluded that the Judicial Referee departed from the essential requirements of law because the jurisdiction of the Medical Mediation Panel had terminated prior to such order. Diggett v. Conkling, 368 So.2d 74 (Fla.4th DCA 1979); Hewitt v. Caffee, 368 So.2d 1342 (Fla.3d DCA 1979); Grossman v. Duncan, 371 So.2d 142 (Fla. 1st DCA 1979).
For the reason stated certiorari is granted and the order under review is quashed.
It is so ordered.